Citation Nr: 1522503	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously denied in February and March 2010 rating decisions after he failed to report for audiological examinations due to transportation issues.  However, a May 2010 VA audiological examination report constitutes new and material evidence regarding the Veteran's claim and was received within the one-year appeal period.  Thus, the February and March 2010 rating decision never became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.  


FINDINGS OF FACT

The Veteran's current bilateral hearing loss was incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A May 2010 audiological examination confirmed the Veteran has current bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  

During the April 2015 hearing, the Veteran testified he lost hearing in both ears after an explosion during a training event in service.  The Veteran's testimony is confirmed by service treatment records, which show he sought treatment in June 1971 after suffering acoustic trauma at a firing range.  Contemporaneous audiological testing revealed the Veteran's left ear auditory thresholds exceeded 50 decibels at all frequencies, along with a significant threshold shift at all frequencies in his right ear when compared to his entrance examination.  Thus, hearing loss was "noted" in service.  See Savage, 10 Vet. App. at 496.

Thus, the only question that remains is whether this disability is the result of the acoustic trauma during service.  

For certain chronic diseases, including sensorineural hearing loss, the second and third elements of service connection can be established by showing a continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2014); VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, - - Vet. App. - -, 2015 WL 510609 (Feb. 9, 2015) (stating "the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[ ] of the nervous system'").  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).  The Veteran is competent to report observable symptoms such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)

The Veteran's testimony also establishes a continuity of hearing loss symptomatology.  The Veteran self-reported hearing loss on his medical history at separation from service in April 1972.  Although a hearing examination at separation reportedly showed 0 decibel losses at all tested frequencies, some relevant frequencies were not tested and there is no indication of speech recoginition testing.  He testified he had experienced hearing difficulties since separating from service and sought treatment for the condition as early as 1975 to avoid further hearing loss.  VA treatment records from September 2009 document a "long history of progressive bilateral hearing loss."  Thus, a continuity symptomatology links the Veteran's in-service hearing loss to his current disability.

A May 2010 VA examiner determined that the Veteran's current hearing loss disability is not likely related to service because his hearing was within normal limits at separation from service.  However, this opinion is of little probative value because it does not address the Veteran's reports of a continuity of symptomatology or discuss a possible alternate etiology for the hearing loss disability.  Furthermore, service connection may be established for a hearing loss disability manifest after separation from service if the evidence shows it is causally related to acoustic trauma suffered in service.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Thus, entitlement to service connection for bilateral hearing loss is warranted. 





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


